Exhibit 10.1

 

 



EXCHANGE AGREEMENT

AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”) is made as of the ___
day of December 2017, by and between, TimefireVR, Inc., a Nevada corporation
(the “Company”), and the investor signatory hereto (the “Investor”).

WHEREAS, the Investor has previously acquired from the Company, among other
things, (i) such aggregate number of shares of Series A Preferred Stock, $0.01
par value, of the Company as set forth opposite the Investor’s name on Schedule
I attached hereto (the “Investor Series A Preferred Stock”), (ii) such aggregate
number of shares of Series A-1 Preferred Stock, $0.01 par value of the Company
as set forth opposite the Investor’s name on Schedule I attached hereto (the
“Investor Series A-1 Preferred Stock”), (iii) such aggregate number of shares of
Series C Preferred Stock, $0.01 par value, of the Company as set forth opposite
the Investor’s name on Schedule I attached hereto (the “Investor Series C
Preferred Stock”), (iv) warrants (the “Investor March Warrants”) to acquire such
aggregate number of shares of common stock, $0.001 par value, of the Company
(the “Common Stock”) as set forth opposite the Investor’s name on Schedule I
attached hereto, (v) warrants (the “Investor August Warrants”) to acquire such
aggregate number of shares of Common Stock as set forth opposite the Investor’s
name on Schedule I attached hereto, (vi) warrants (the “Investor September 2016
Warrants”) to acquire such aggregate number of shares of Common Stock as set
forth opposite the Investor’s name on Schedule I attached hereto, (vii) a senior
secured convertible note, issued by the Company, dated March 3, 2017, with
outstanding principal as set forth opposite the Investor’s name on Schedule I
attached hereto (the “Investor March Notes”), and (viii) a senior secured
convertible note, issued by the Company, dated August 21 2017, with outstanding
principal as set forth opposite the Investor’s name on Schedule I attached
hereto (the “Investor August Notes”). The Investor Series A Preferred Stock, the
Investor Series A-1 Preferred Stock, the Investor Series C Preferred Stock, the
Investor September 2016 Warrants, the Investor March Warrants and the Investor
March Notes are collectively referred to therein as the “Investor 144
Securities”. The Investor August Note and the Investor August Warrant are
collectively referred to as the “Investor Restricted Securities”and together
with the Investor 144 Securities, the “Investor Securities”. Capitalized terms
not defined herein shall have the meaning as set forth in that certain
Securities Purchase Agreement, dated December 20, 2017, by and among the Company
and certain purchasers of senior secured convertible notes of the Company.

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series E Convertible Preferred Stock, $0.01 par
value, the terms of which are set forth in the Certificate of Designations for
such series of Series E Preferred Stock (the “New Certificate of Designations”)
in the form attached hereto as Exhibit A (together with any convertible
preferred shares issued in replacement thereof in accordance with the terms
thereof, the “New Series E Preferred Stock”), which New Series E Preferred Stock
shall be convertible into shares of Common Stock, in accordance with the terms
of the New Certificate of Designations.

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to consummate the following exchanges (each, an
“Exchange”): (i) the Company shall issue such aggregate number of shares of New
Series E Preferred Stock in exchange for each of the Investor Securities as set
forth on Schedule II attached hereto (the “New Preferred Shares”, and, as
converted, the “New Conversion Shares”).

WHEREAS, the exchange of the Investor Securities for the New Preferred Shares is
being made in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”).

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders (each, an “Other Investor”, and such agreements, each an “Other
Agreement”) of other securities of the Company of the same type and class as
each of the Investor Securities (the “Other Securities”) substantially in the
form of this Agreement (other than with respect to the identity of the Investor,
any provision regarding the reimbursement of legal fees and proportional changes
reflecting the different aggregate amounts of Other Securities held by such
Other Investor then outstanding).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Exchange; Forbearance. On the Closing Date, subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the 1933 Act, exchange the Investor Securities
for the New Preferred Shares. At the Closing (as defined below), the following
transactions shall occur (such transactions in this Section 1, the “Exchange”):

1.1 As of the Closing Date (as defined below), the Investor Securities shall be
free and clear of all Liens. Upon receipt of the New Preferred Shares in
accordance with Section 1.2, all of the Investor’s rights under the Investor
Securities shall be extinguished (including, without limitation, the rights to
receive, as applicable, any premium, make-whole amount, accrued and unpaid
interest or dividends thereon or any other shares of Common Stock with respect
thereto (whether upon in connection with a Fundamental Transaction, event of
default or otherwise)).

1.2 On the Closing Date, the Company shall issue the New Preferred Shares to the
Investor (or its designee). Promptly after the Closing Date the Company shall
deliver a certificate evidencing the New Preferred Shares to the Investor (or
its designee). On the Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the New Preferred
Shares and shall have the right to convert the New Preferred Shares,
irrespective of the date the Company delivers the certificate evidencing the New
Preferred Shares to the Investor. For the avoidance of doubt, the Investor shall
be entitled to exercise all of its rights with respect to the New Preferred
Shares, including without limitation, the right to convert the New Preferred
Shares into Common Stock in accordance with the terms of the New Certificate of
Designations, immediately following the Closing (as defined below), irrespective
of when the certificate for the New Preferred Shares is delivered to the
Investor.

1.3 The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

1.4 If the Closing has not occurred on or prior to December 29, 2017, the
Investor shall have the right, by delivery of written notice to the Company to
terminate this Agreement (such date, the “Termination Date”). From the date
hereof until the earlier of (x) the Closing Date (as defined below) and (y) the
Termination Date, the Investor shall forbear from taking any actions with
respect to the Investor Securities not explicitly set forth herein, including,
without limitation, conversions, exercises, redemptions, exchanges or delivery
of written notice to the Company to require the conversion, exercise, redemption
or exchange of any of the Investor Securities.

2. The Closing(s). Subject to the conditions set forth below, the Exchange shall
take place at the offices of __________________, on the date hereof, or at such
other time and place as the Company and the Investor mutually agree (the
“Closing” and the “Closing Date”).

3. Closing Conditions.

3.1 Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

(a) Representations and Warranties(b). The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) as of such specified date).

(c) Issuance of Securities(d). At the Closing, the Company shall issue the New
Preferred Shares on the books and records of the Company.

(e) No Actions(f). No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(g) Proceedings and Documents(h). All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

(i) Listing. On each Trading Day during the twenty (20) Trading Days immediately
preceding the Closing Date, the Common Stock (I) shall be designated for
quotation or listed on an Eligible Market and (II) shall not have been
suspended.

(j) No Material Non-Public Information. As of the Closing Date, the Investor
shall not be in possession of any material, nonpublic information received from
the Company, any Subsidiary or its respective agents or Affiliates, except as
disclosed on Schedule 3.1(j).

(k) No Current Public Information Failure. As of the Closing Date, the Company
shall have no knowledge of any fact that would cause any New Preferred Shares or
New Conversion Shares (without regard to any restriction or limitation on
conversion of the New Preferred Shares), not to be eligible for resale pursuant
to (i) Rule 144 without any volume limitation by the Investor (including,
without limitation, by virtue of an existing or expected Current Public
Information Failure) or (ii) any applicable state securities laws.

(l) New Certificate of Designations. As of the Closing Date, the New Certificate
of Designations shall have been filed with the Secretary of State of Nevadaand
shall be in full force and effect.

3.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing in question, of each of the
following conditions:

(a) Representations and Warranties(b). The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or material adverse effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).

(c) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(d) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State ofNevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect (as defined below) on its business or properties. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, if any, individually or taken as a whole, or on the
transactions contemplated hereby or on the Transaction Documents (as defined
below) or by the agreements and instruments to be entered into (or entered into)
in connection herewith or therewith, or on the authority or ability of the
Company to perform its obligations under this Agreement or the Transaction
Documents.

4.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of the Company hereunder and thereunder, and the
authorization of the Exchange, the issuance (and reservation for issuance) of
the New Preferred Shares and the New Conversion Shares (collectively, the
“Securities”) have been taken on or prior to the date hereof. The New
Certificate of Designations has been validly filed with the Secretary of State
of Nevada and, as of the date hereof and the Closing Date, remains in full force
and effect.

4.3 Valid Issuance of the Securities. The New Preferred Shares when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, and the New Conversion Shares when issued in accordance with
the terms of the New Certificate of Designations, for the consideration
expressed therein, will be duly and validly issued, fully paid and
non-assessable. Upon conversion of the New Preferred Shares (from and after six
months from the date of each respective Investor Restricted Securitywith respect
to New Preferred Shares issued in exchange for any Investor Restricted
Securities), the New Conversion Shares shall be freely tradable and may be sold
under Rule 144 subject to the Company having filed all applicable Form 10-Q and
10-K. The Company agrees to take all actions, including, without limitation, the
issuance by its legal counsel of any necessary legal opinions, necessary to
issue unrestricted New Conversion Shares upon appropriate notice of sale under
Rule 144 under the 1933 Act in connection with which New Conversion Shares
issued upon conversion of New Preferred Shares issued in exchange for any
Investor Restricted Securities) will be freely tradable on the principal
Eligible Market on which the Common Stock then trades without restriction and
not containing any restrictive legend without the need for any action by the
Investor. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 125% of the maximum number of shares of
Common Stock (assuming for purposes hereof that (x) such New Preferred Shares
are convertible at the initial Conversion Price (as defined in the New
Certificate of Designations) any such conversion shall not take into account any
limitations on the conversion of the Preferred Shares set forth in the
Certificate of Designations).

4.4 Offering. Neither the Company, nor any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Securities. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by the Investor or its investment
advisor) relating to or arising out of the transactions contemplated hereby. The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. Neither the Company nor any
of its Subsidiaries has engaged any placement agent or other agent in connection
with the sale of the Securities. The offer and issuance of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the 1933 Act and the qualification or registration requirements of state
securities laws or other applicable blue sky laws. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.

4.5 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received written notice of any such violation.

4.6 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

4.7 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the 1933 Act), or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the New
Preferred Shares. The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

4.8 Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock, the Investor Securities or any of the Company’s
officers or directors in their capacities as such.

4.9 No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

4.10   Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.11   Disclosure. Other than as set forth in the 8-K Filing (as defined below)
or Schedule 3.1(j), the Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

4.12   Capitalization. As of the date hereof, the Company has 47,269,804 shares
of Common Stock issued and outstanding.

5. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

5.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

5.2 Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

5.3 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

5.4 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

5.5 Ownership of Investor Securities. The Investor owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Investor
Securities free and clear of all rights and Liens (other than pledges or
security interests (x) arising by operation of applicable securities laws and
(y) that the Investor may have created in favor of a prime broker under and in
accordance with its prime brokerage agreement with such broker). The Investor
has full power and authority to transfer and dispose of the Investor Securities
to the Company free and clear of any right or Lien. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any Person to acquire all or any part of the
Investor Securities or any shares of Common Stock issuable upon conversion of
the Investor Securities.

6. Additional Covenants 

6.1 Disclosure. The Company shall, on or before 8:30 a.m., New York City time,
on the first business day after the date of this Agreement, issue a press
release and Current Report on Form 8-K disclosing all material terms of the
transactions contemplated hereby and attaching the form of this Agreement and
the New Certificate of Designations as an exhibit thereto (collectively with all
exhibits attached thereto, the “8-K Filing”). From and after the issuance of the
8-K Filing except as provided on Schedule 3.1(j), which shall be publicly
disclosed by no later than January __, 2018, the Investor shall not be in
possession of any material, nonpublic information received from the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause its officers, directors, employees,
affiliates and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Investor. To the extent that the
Company delivers any material, non-public information to the Investor without
the Investor’s express prior written consent, the Company hereby covenants and
agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent with respect to, or a duty to the to the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent or not to trade on the basis of, such material,
non-public information. The Company shall not disclose the name of the Investor
in any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in securities of the
Company.

6.2 Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the New Conversion Shares upon each Eligible
Market upon which the Common Stock is then listed or designated for quotation
(as applicable) (subject to official notice of issuance) and shall maintain such
listing of all the New Conversion Shares from time to time issuable under the
terms of the Transaction Documents. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 7.2.

6.3 Holding Period. For the purposes of Rule 144 of the 1933 Act, the Company
acknowledges that (i) the holding period of the Investor Securities may be
tacked onto the holding period of the New Preferred Shares (and upon conversion
of the New Preferred Shares, the New Conversion Shares) and (ii) the holding
period of the New Preferred Shares may be tacked onto the holding period of the
New Conversion Shares, and the Company agrees not to take a position contrary to
this Section 6.3. The parties hereto hereby acknowledge and agree that the
tacking and Rule 144 holding period dates (assuming the Investor is not an
affiliate of the Company) for each of the New Preferred Shares are set forth on
Schedule III attached hereto.

6.4 Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

6.5 Fees and Expenses. The Company shall reimburse ___________ for its legal
fees and expenses in connection with the preparation and negotiation of this
Agreement and transactions contemplated thereby, in an amount not to exceed
$15,000 (the “Investor Counsel Expense”). The Investor Counsel Expense shall be
paid by the Company whether or not the transactions contemplated by this
Agreement are consummated. Except as otherwise set forth above, each party to
this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

7. Miscellaneous

7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

7.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

If to the Company:

TimeFireVR Inc.
7960 E. Camelback Rd. Suite 511
Scottsdale AZ 85251
Telephone: (602) 617-8888
Attention: Jonathan Read, Chief Executive Officer
E-Mail: jread@quadratum1.com

With a copy (for informational purposes only) to:

Nason Yeager Gerson White & Lioce, P.A.,
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL 33410
Telephone: (561) 471-3507
Attention: Michael D. Harris, Esq.
E-Mail: mharris@nasonyeager.com and

If to the Investor, to its address, facsimile number and e-mail address set
forth on its signature page hereto,

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

7.5 Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

7.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

7.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

7.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.9 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

7.10   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

7.11   Survival. The representations, warranties and covenants of the Company
and the Investor contained herein shall survive the Closing and delivery of the
Securities.

7.12   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

7.13   No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

7.14   Independent Nature of Investor’s Obligations and Rights. The obligations
of the Investor under this Agreement are several and not joint with the
obligations of any Other Investor, and the Investor shall not be responsible in
any way for the performance of the obligations of any Other Investor under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

7.15   Equal Treatment Acknowledgement; Most Favored Nations. The parties hereto
herby acknowledge and agree that, in accordance with the terms of existing
agreements with the Company relating to the Investor Securities, the Company is
obligated to present the terms of this offering to each Other Investor; provided
that each Other Agreement shall be negotiated separately with each Other
Investor and shall not in any way be construed as the Investor or any Other
Investor acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise. The Company
hereby represents and warrants as of the date hereof and covenants and agrees
that none of the terms offered to any Person with respect to the Exchange,
including, without limitation with respect to any consent, release, amendment,
settlement, or waiver relating to the Exchange (each an “Exchange Document”), is
or will be more favorable to such Person than those of the Investor and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
an Exchange Document, then (i) the Company shall provide notice thereof to the
Investor immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by the
Investor or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Investor shall receive the benefit
of the more favorable terms and/or conditions (as the case may be) set forth in
such Exchange Document, provided that upon written notice to the Company at any
time the Investor may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Investor as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Investor. The provisions of this Section 8.16 shall
apply similarly and equally to each Exchange Document.

[SIGNATURES ON THE FOLLOWING PAGE]

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

 

TIMEFIRE VR INC.

 

 

By: __________________________

Name:

Title:

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR:

 

 

________________________________

 

 

By: _____________________________

Name:

Title:

 

 

Address for Notices:

 

____________________________________

____________________________________



____________________________________



Fax#: ________________

 

SSN#: ________________

